 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                         No. CR-19-01225-001-PHX-DWL
10                  Plaintiff,                         ORDER
11   v.
12   Pedro Rueda-Astorga,
13                  Defendant.
14
15          Defendant Rueda-Astorga moved to dismiss the indictment in this case, arguing that
16   his due process rights were violated in his May 2011 removal proceeding. (Doc. 14.)
17   When provided with new evidence, however, Rueda-Astorga’s counsel concluded Rueda-
18   Astorga could not prevail on his due process claim. (Doc. 16 at 3-4.) To that end, counsel
19   stated “counsel must move to withdraw the instant motion to dismiss and seek to have the
20   government re-extend the fast track offer it originally made to Mr. Rueda.” (Id. at 5.)
21          The Court will construe Rueda-Astorga’s reply (Doc. 16) as a motion to withdraw
22   his motion to dismiss (Doc. 14.)      Accordingly, IT IS ORDERED granting Rueda-
23   Astorga’s motion to withdraw his motion to dismiss.
24          Dated this 22nd day of January, 2020.
25
26
27
28
